DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
The Requirement for Restriction/Election filed on December 28, 2020 is hereby withdrawn as not being applicable to the instant claimed invention. Therefore the preliminary claim amendments filed on March 31, 2021 are entered and examined on their merits hereinbelow.
Drawings
The drawings are objected to because of the following:
Figures 2 and 3 depict “LSOpen” and “LSClosed” but do not refer to such parameters in the specification.
Figure 2 makes reference to “N”, “vo”, and “vc” in the legend, but fails to actually utilize the characters in the drawing, thus rendering their purpose unclear.
Figure 2 features a circled question mark on the left side of the graph whose purpose is unclear, and which additionally does not appear to be discussed in the specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: In claim 1, “overshoot inertias” (see para. [0023], which fails to use or otherwise describe the specific claim terminology).
Claim Objections
Claims 1, 3 and 9 are objected to because of the following informalities:  
In claim 1, line 5 recites “wherein the plurality of input devices are located in different portions of the animals house” but should read “wherein the plurality of input devices are configured to be located in different portions of the animal house” or the like in order to reflect that the “animal house” has not been positively claimed in the preceding limitations, and therefore 
In claim 1, lines 7-8 recite “at least one air inlet used to control airflow into the animal house, the at least one air inlet having a baffle configured to change the area of the opening of the air inlet to vary the amount of air coming into the animal building” but should read “at least one air inlet used to control airflow into the animal house, each of the at least one air inlets having a baffle configured to change the area of the opening of the air inlet to vary the amount of air coming into the animal building” or the like in order to clarify the fact that an embodiment of the invention featuring more than one air inlet would have an identical number of baffles, as opposed to multiple air inlets sharing a single baffle.
In claim 1, lines 10-11 recite “at least one actuator operably connected to the baffle of the at least one air inlet” but should read “at least one actuator operably connected to the baffle of the respective air inlet” or the like in order to clarify that each of the baffles has its own dedicated actuator, as per Applicant’s disclosure.
In claim 1, lines 20-21 recite “using a calibrated timed position opening and closing commands” but should read “using calibrated timed position opening and closing commands” or the like in order to maintain grammatical consistency.
In claim 1, lines 21-22 recite “adjust the position of the baffle of the at least one air inlet wherein the control unit” but should read “adjust the position respective air inlet, wherein the control unit” or the like in order to clarify that each of the baffles has its own dedicated actuator, as per Applicant’s disclosure, and with respective to the additional comma, in order to maintain grammatical consistency between separate and distinct claim limitations.
In claim 1, lines 23-24, “dragging delays or inertias” should read “dragging delays or overshoot inertias” or the like in order to maintain consistency of claim terminology.
In claim 3, “open and close operation at different position of the baffle” should read “open and close operations at different positions of the baffle” or the like in order to maintain grammatical consistency.
In claim 9, “calculated on time” should read “calculated power on time” or the like in order to maintain consistency of claim terminology.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-5, 8, and 9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1, lines 22-23 recite “dragging delays and overshoot inertias” which is indefinite, because it is unclear what element of the invention is experiencing the 
Furthermore, the nature of the “dragging delays and overshoot inertias” and how they compare is unclear. For example, it is unclear if “dragging delays and overshoot inertias” are two separate things, i.e., one happens at the beginning of movement of the baffle and the other happens at the end of the movement of the baffle, or whether the phrase represents a singular phenomenon of the baffle within a singular time period. The specification does not elaborate (in terms of the Detailed Description portion of the specification, see only para. [0023]), and neither phrase appears to be used in connection with Figures 2 and 3, which illustrate the method for calibrating the climate control system in chart form. Dependent claims 2-5 are likewise rejected for failing to cure the deficiency.
Additionally, it is unclear whether the delays and inertias are comparable parameters. For example, a dragging delay would appear to be some unit or quantity of time. However, inertia refers to a quality of a physical object, i.e., the tendency of matter to continue in an existing state of rest or uniform straight line motion. Inertia alone cannot be described has having physical quantity or dimension. Therefore the association of “dragging delay” and “overshoot inertia” together is unclear. Likewise, how inertia alone can be accounted for and considered by the control unit is likewise unclear if inertia cannot be described in some definitive parameter or dimension. Dependent claims 2-5 are likewise rejected for failing to cure the deficiency.
or inertias, i.e., in the alternative, when the control unit has already accounted for both the dragging delays and overshoot inertias in the preceding limitation. For example, Figure 2 appears to show a baffle calibration that takes into account both the inertia open io and the inertia close ic, and it is unclear how the instant invention would still function if it did not consider both parameters simultaneously. Dependent claims 2-5 are likewise rejected for failing to cure the deficiency.
Claim 2 recites “wherein dragging delays and overshoot inertias are measured as the amount of time the baffle continues to move after the control unit has given a command to stop” which is indefinite because it is unclear if “dragging delays” and “overshoot inertias” are supposed to be different parameters representing distinct time amounts of time, or whether they are measuring identical time periods. Dependent claims 3 and 4 are likewise rejected for failing to cure the deficiency.
	Claim 3 recites “wherein the inertias are calculated for open and close operation at different position of the baffle” which is indefinite because it is unclear both which “inertias” are being referred to, and how such inertias would be calculated, given that, as described above, inertia is a quality of matter and not otherwise quantifiable by a dimension or parameter. Dependent claim 4 is likewise rejected with regard to the recitation of “an open inertia” and “a close inertia”, and dependent claim 5 is likewise rejected with regard to “an opening inertia value” and “a closing inertia value”.

	Claim 8 recites “moving the baffle from an initial position to a final position by calculating a calculated power on time for the motor using the opening inertia or closing inertia values” which is indefinite because the disclosure of the invention describes moving the baffle by a linear actuator driven by a motor (see, e.g., para. [0020]). It is clear that the mere act of calculation alone, as recited in claim 8, cannot move the baffle. Furthermore, in a method claim, the method steps should be presented in the order in which they occur in order to maximize clarity. Therefore it is unclear to claim a method step of moving the baffle in terms of a calculation step that necessarily occurred before the baffle begins to move. If Applicant asserts that the power on time for the motor is calculated prior to moving the baffle (see paras. [0052-0058]), Applicant should amend the claim to add a new method step between the existing steps clarifying such. Dependent claim 9 is rejected for failing to cure the deficiency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADY W FRAZIER whose telephone number is (469)295-9263.  The examiner can normally be reached on Monday-Friday 8:00am-4:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/BRADY W FRAZIER/Examiner, Art Unit 3647